Bookes, J.
(dissenting):
This ease is not without its difficulties; but I am still of the opinion, entertained by me on the argument, that the judgment should be affirmed. I am of the opinion that a case was made for a reformation of the policy in the particulars claimed by the plaintiff ; or rather that a case was made for the jury on the facts in that regard. "We should then accept the case as it stands upon the verdict. On the evidence submitted, the jury found that the plaintiff at the time, applied for insurance, informed the defendant’s agent, through whom he obtained his policy, of the true nature of his title and interest in the property; and also rendered a general verdict in the plaintiff’s favor. The verdict, therefore, is to the effect that the plaintiff applied for an insurance on the property, truly and fully stating his title and interest in it, and that the defendant accepted his proposition, took the premium demanded, and gave him his policy; which, however, either through fraud or mistake, erroneously described such title and interest. The evidence is sufficient, I think, to uphold this verdict. Now, it cannot be denied that the parties negotiated for an insurance upon the property; nor can it be denied (over the verdict) that the plaintiff gave his title and interest in it correctly. His statement as to what he wished the policy to cover, and in what respect he desired indemnity against loss, was correct and full. His proposition for insurance was accepted by the defendant, with the premium demanded therefor. Now, in the absence of all intentional wrong or fraud on the part of the defendant, and have we not the precise case stated by Judge Rapallo, that if the defendant intended to insure the plaintiff’s interest, and received the premium for that insurance, but by a clerical error a wrong description was inserted in the policy, a case would be made out for reformation ? (64 N. Y., 453, on p. 457.) It seems to me that we have precisely such case; that is, waiving the question of fraud; that view being the most favorable one for the defendant. There then was an error or mistake by which the intention of the parties have failed of true expression. It is then a proper case for reformation of the policy to the end that.the intention of the parties may be truly set forth therein.
If this branch of the case be found in the plaintiff’s favor on the papers presented, the record is, in my judgment, free from error
*325I am of the opinion that the judgment should be affirmed, with costs.
Present — Learned, P. J., Bookes and Boardman, JJ.
Judgment reversed and new trial granted, costs to abide event.